Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,713940. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1, e.g., is generic to all that is recited in claims of US patent 10, 713940.  In other words, CLAIM 1 of US Patent No. 10,713940 fully encompasses the subject matter of the current application above, CLAIM 1 and therefore anticipated CLAIM 1.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, cites “determining the traffic flow direction of the first corridor is based at least in part on a determination, by the one or more processors, that opposing traffic would choose the first corridor.”  The underline is unclear.  The “opposing traffic” is a matter not a component of the system to decide for “choose” or not “choose”.


Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Madigan (20180061232) discloses a system and method for determining the status of a traffic device and vehicle movement, monitoring movement of a vehicle using a traffic device, determining a navigation route based on the location of the vehicle and generating a recommendation for the vehicle maneuver (see the technical field, summary).  However, Madigan does not mention about “receiving, by the one or more processors, data from a perception system of the vehicle identifying objects in an external environment of the vehicle related to a traffic redirection at a given location different from the traffic lanes of the pre-stored map information”
De Rosa (20180375568) discloses a system and method for providing access point of radio access network during flight of UAV on a flight route (see the abstract).  The system determines environment such as altitude at the vehicle’s location and destination and provides air corridors for the flight to choose with the safest way (see at least [0092] +).  De Rosa does not mention about using the disclosure on the ground. 
Klein (8996286) discloses the system and method for analyzing traffic pattern to provide solutions for alleviating traffic problems (see the abstract).  However, Klein does not mention about “use the received data to identify two or more corridors of the traffic redirection.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten in independent to overcome the rejection(s) under Double Patents Rejection and USC. 112(b) paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
After carefully considering the application and the cited prior art which were either found by the applicant or found by the examiner, the examiner has realized the application is patentably distinct from the cited prior art of record.
None of the references provided by the applicant and what were cited by the examiner discloses or fairly suggests each and every limitation required by the claim, specially none discloses "…using, by the one or more processors, the received data to identify two or more corridors of the traffic redirection ….”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662